Citation Nr: 0501615	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-08 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a claimed neck 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO which, 
inter alia, denied service connection for a claimed neck 
disability based on a finding that the veteran's claim was 
not well-grounded.  The rating decision also granted service 
connection for the residuals of injuries of the right and 
left knee, but denied service connection for a back disorder 
on the basis that it pre-existed service and was not 
aggravated therein.  

The veteran submitted a timely Notice of Disagreement (NOD) 
which was received at the RO in March 2000.  Specifically, 
the veteran disagreed with the denials of service connection 
for the claimed back and neck disorders, and also disagreed 
with the initial ratings assigned, as well as the effective 
dates assigned, following the grants of service connection 
for residuals of injuries to the right and left knee.  The RO 
thereafter issued a Statement of the Case (SOC) in March 2000 
that addressed all of these issues.  

Importantly, the veteran did not thereafter submit a 
substantive appeal as to any of the issues listed in the 
March 2000 SOC.  In light of the foregoing, the March 1999 
rating decision became final.  Nonetheless, in a July 2001 
duty-to-assist letter to the veteran, the RO explained that 
in light of the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), which essentially eliminated the concept of a 
well-grounded claim, the RO would re-evaluate the veteran's 
claim of service connection for a neck disorder as that claim 
was originally denied as not well grounded.  

The RO denied the veteran's claim of service connection for a 
neck disability and notified the veteran of this denial in a 
March 2003 Supplemental Statement of the Case (SSOC)  The 
SSOC essentially provided notice of the denial of the 
veteran's claim of service connection for a neck disability 
and notified the veteran that he had 60 days to perfect his 
appeal as to that issue.  

In a May 2003 statement, the veteran continued to express 
dissatisfaction with the status of his appeal.  The RO 
accepted the veteran's May 2003 statement as a timely 
substantive appeal in lieu of a VA Form 9 as to the issue of 
service connection for a claimed neck disorder.  As such, the 
issue of service connection for a claimed neck disability is 
the only issue which is on appeal and before the Board at 
this time.  


FINDING OF FACT

A neck disability was not shown in service, there is no 
competent medical evidence demonstrating a current neck 
disability, nor is there any competent medical evidence 
relating a neck disability to a disease or injury which had 
its onset in, or is otherwise related to, service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a neck disability that had its onset during active service.  

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for a neck disability, the Board finds 
that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2001 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2001 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2001 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran did provide 
a lengthy list of medical providers who he indicated provided 
him with medical treatment for his claimed disability.  The 
RO made efforts to obtain all medical records identified by 
the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable March 1999 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
July 2001 letter, he was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim prior 
to the March 1999 rating decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

In this case, review of the veteran's service medical records 
is negative for complaints, findings or diagnosis of a neck 
disability in service.  Moreover, the veteran has not 
provided any medical evidence showing that he has a current 
neck disability.  Under 38 U.S.C.A. § 1110, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board observes that the veteran is competent to testify 
regarding an in-service injury to his neck.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the record 
contains no competent medical opinion that the veteran 
suffers from a current neck disability that is related to an 
injury during service, or otherwise had its onset during 
service.  Rather, the evidence of a nexus between active duty 
service and such claimed neck disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  Id.  Absent 
competent evidence of a current neck disability and a causal 
nexus between any such neck disability and service, the 
veteran is not entitled to service connection.  

Again, as noted herein above, the RO made attempts to secure 
medical evidence identified by the veteran.  None of the 
records that were obtained noted any complaints, findings or 
diagnosis of a neck disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a neck disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002).  38 
C.F.R. § 4.3 (2004).  


ORDER

Service connection for a claimed neck disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


